              Case 4:19-cv-05646-HSG Document 25 Filed 02/14/20 Page 1 of 3




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff

 6
 7
 8
 9                                     UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA
                                              OAKLAND DIVISION
11
12
     BRIAN SCHLESINGER, individually                          Case No.: 4:19-cv-05646-HSG
13                        Plaintiff,
                                                              STIPULATION OF DISMISSAL
14   v.
15   SHORE FUNDING SOLUTIONS INC., et. al.

16                       Defendants.

17
18          Now Comes Plaintiff BRIAN SCHLESINGER, in his individual capacity, and Defendant

19   SHORE FUNDING SOLUTIONS INC., by and through their respective attorneys, and pursuant to Rule

20   41(a)(1)(A)(ii), hereby stipulate to the dismissal of all claims against Defendants, without prejudice,
21   with each side bearing its own costs and attorney’s fees. Should no party object, the dismissal shall
22
     convert to a dismissal with prejudice on May 1, 2020.
23
24
     Dated: February 14, 2020
25
26
27
                                                          1
28                                                                                             4:19-cv-05646-HSG
             Case 4:19-cv-05646-HSG Document 25 Filed 02/14/20 Page 2 of 3




 1                                            Respectfully submitted,
 2                                            /s/ Mark L. Javitch
 3                                            Mark L. Javitch (CA SBN 323729)
                                              Javitch Law Office
 4                                            480 S. Ellsworth Ave.
                                              San Mateo, CA 94401
 5                                            Telephone: 650-781-8000
 6                                            Facsimile: 650-648-0705
                                              mark@javitchlawoffice.com
 7                                            Attorney for Plaintiff

 8
     Dated: February 14, 2020                 MANATT, PHELPS & PHILLIPS, LLP
 9
10                                            By: /s/ Anastasia Bondarchuk
                                              Christine M. Reilly
11                                            Anastasia Bondarchuk

12                                            Attorneys for Defendant
                                              SHORE FUNDING SOLUTIONS INC.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              2
28                                                                              4:19-cv-05646-HSG
              Case 4:19-cv-05646-HSG Document 25 Filed 02/14/20 Page 3 of 3




 1
                                         Local Rule 5-1(i)(3) Attestation
 2
 3          Although this stipulation representing more than one electronic signature is being filed under the
 4   ECF/CM login belonging solely to Mark L. Javitch, attorney for Plaintiff, Local Rule 5-1(i)(3) permits
 5   the filer to attest that concurrence in the filing of the document has been obtained from each of the other

 6   signatories, which shall serve in lieu of their signatures on the document.

 7
            Therefore, in accordance with LR 5-1(i)(3), I hereby attest that I have received permission from
 8
     each signatory shown in this document to use their e-signature for the purposes of filing this document.
 9
10          DATED: February 14, 2020
11
12          By: /s/ Mark L. Javitch

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                          3
28                                                                                             4:19-cv-05646-HSG
